— Judgment of the County Court of Nassau county, convicting defendant of the crime of grand larceny in the first degree, reversed upon the law, and defendant remanded to the custody of the sheriff of Nassau county, to be dealt with in accordance with the judgment convicting him of the crime of grand larceny in the first degree on March 22, 1926. In our opinion the County Court had no power to set aside that judgment of conviction and the same is now in full force and effect. Kelly, P. J., Jaycox, Maiming, Young and Lazansky, JJ., concur.